Citation Nr: 0613305	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-32 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a left ankle 
disorder.

5.  Entitlement to service connection for a left foot 
disorder.

6.  Entitlement to service connection for residuals of a head 
injury.

7.  Entitlement to service connection for chronic headaches.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to August 
1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February and June 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In March 2006, the veteran testified before the undersigned 
Veterans Law Judge (VLJ) at the RO.  A transcript of that 
hearing is of record and associated with the claims file.  


FINDINGS OF FACT

1.  The evidence of record does not show that the veteran 
currently has a diagnosed bilateral hip disorder which is due 
to service.

2.  The evidence of record does not show that the veteran 
currently has a bilateral knee disorder which is related 
service or any incident therein; nor does the evidence show 
that degenerative joint disease (DJD) of the knee was shown 
within one year following his discharge from service.

3.  The medical evidence of record does not establish that 
the veteran's current low back disorder, to include 
degenerative disc disease (DDD), DJD and spondylosis, is 
etiologically linked to his service or any incident therein; 
nor does the evidence indicate that DDD or DJD was diagnosed 
within one year of his discharge from service.

4.  The evidence of record does not show that the veteran 
currently has a diagnosed left ankle disorder which is due to 
service.

5.  The evidence of record does not show that the veteran 
currently has a diagnosed left foot disorder which is due to 
service.

6.  The evidence of record does not show that the veteran 
currently has residuals of a head injury which is due to 
service.

7.  The medical evidence of record does not establish that 
the veteran's current chronic headaches are etiologically 
linked to his service or any incident therein.


CONCLUSIONS OF LAW

1.  A bilateral hip disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

2.  A bilateral knee disorder, to include DJD, was not 
incurred in or aggravated during service; and cannot be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

3.  A low back disorder, to include DJD and DDD, was not 
incurred in or aggravated during service; and cannot be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

4.  A left ankle disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

5.  A left foot disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

6.  Residuals of a head injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

7.  Chronic headaches were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the RO sent a letter to 
the veteran in December 2003 which asked him to submit 
certain information, and informed him of the responsibilities 
of the claimant and VA concerning obtaining evidence to 
substantiate his claims.  In accordance with the requirements 
of the VCAA, the letter informed the veteran what evidence 
and information VA would be obtaining, and essentially asked 
the veteran to send to VA any information he had to process 
the claims.  The letter also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
VA informed the veteran what he needed to show for service 
connection in the December 2003 letter.  In view of this, the 
Board finds that the Department's duty to notify has been 
fully satisfied with respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of her claim.  That was accomplished in this 
case, as the December 2003 letter was sent to the veteran 
prior to the issuance of the February and June 2004 rating 
decisions.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, private treatment records and VA examination 
reports, as well as personal statements on the veteran's 
behalf.  A transcript of the veteran's testimony at his 
personal hearing is also of record.  The veteran has not 
alleged that there are any other outstanding medical records.  
Accordingly, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, and but he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or for effective 
dates for all the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, 
establishes that the disorder was incurred in service. 38 
C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Initially, the Board observes that the veteran, as a lay 
person, not trained or educated in medicine, is not competent 
to offer opinions regarding the etiology of his claimed 
disabilities.  Therefore, his assertion that he has his 
claimed disabilities due to service cannot be considered 
competent medical evidence of a nexus.  See Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.

Although the veteran claims to currently have bilateral hip, 
left ankle and foot disorders, and residuals of a head 
injury, resulting from an in-service accident, his service 
medical records show that he was only treated for a fractured 
right wrist at the time of the July 1961 accident when he 
fell from a truck.  Although treatment records also indicate 
that he struck his head, X-ray studies revealed no skull 
fracture or indication of any associated complaints.  Indeed, 
the first complaints of headaches were noted in November and 
December 1962, more than a year later, when the veteran was 
diagnosed with sinus headaches.  There is no evidence that he 
complained of or was treated for any associated bilateral 
hip, left ankle or foot disorders at the time of the accident 
or at any other time during his service.  His August 1963 
separation examination report indicates that clinical 
evaluation of his head, lower extremities, and feet, as well 
as a neurological examination were all normal and there were 
no defects or diagnoses noted at the time of discharge.  
Likewise, post-service treatment records and a February 2006 
VA examination report show no diagnosed bilateral hip, left 
ankle or foot disorders.  In fact, the February 2006 
examiner, based on a review of the veteran's claims file and 
examination, indicated that the veteran's major complaint was 
knee pain, identifiable by hip and ankle pain in terms of 
intensity.  The examiner also stated that it was less likely 
than not that the complaints the veteran described (i.e. his 
claimed disabilities) were related to the accident he had 
while he was in the military when he fell off of a truck.  
The veteran has not submitted any medical evidence of a 
bilateral hip, left ankle, or foot disability or any evidence 
of diagnosed residuals of a head injury which is related to 
service.  Nor has he indicated that any such evidence is 
available.  Accordingly, the preponderance of the evidence is 
against service connection for bilateral hip, left ankle and 
left foot disorders, or residuals of a head injury.  38 
U.S.C.A. § 5107(b).

With regard to the veteran's claims for service connection 
for bilateral knee and low back disorders, as well as for 
chronic headaches, while the evidence reveals that he 
currently has diagnosed bilateral knee DJD, a low back 
disorder, including DJD, DDD and spondylosis, and chronic 
headaches, there is no competent medical evidence of record 
showing he had chronic bilateral knee or back disorders, or 
chronic headaches in service.  Service medical records show 
the veteran complained only of headaches on 3 occasions, in 
November and December 1962 and March 1963 with no evidence of 
any subsequent complaints, findings, treatment or diagnoses.  
Under the circumstances, the Board finds that any headaches 
treated in service were acute and transitory, which had 
completely resolved by the time he was separated from 
service.  This is supported by the February 2006 VA opinion 
of record which indicates that the veteran did not have a 
chronic headache disorder in service. 

Additionally, the veteran's service medical records show no 
complaints, treatment or diagnoses for a low back disorder or 
bilateral knee disorder.  The August 1963 separation 
examination report indicates that a neurological clinical 
evaluation, as well as clinical evaluation of the head, spine 
and lower extremities was normal.  Likewise, post-service 
treatment records show no relevant complaints, findings, 
treatment or diagnoses prior to November 1980, when the 
veteran was hospitalized for complaints of increasingly 
frequent headaches in the right retro-orbital area of his 
head.  The discharge diagnosis was vascular headache.  The 
earliest treatment records showing complaints of back and 
knee pain are in 2001, with a May 2001 treatment record 
noting that the veteran had documented lumbosacral disease 
since 1995.  Further, there is no medical evidence of record 
etiologically linking his currently diagnosed DJD of the 
bilateral knees, DDD, DJD and spondylosis of the lumbosacral 
spine, to service or any incident therein.  In February 2006 
a VA examiner diagnosed mild degenerative joint disease of 
the knees, degenerative joint disease of the lumbar spine, 
degenerative disc disease of the lumbar spine, and scoliosis 
of the lumbar spine.  Based on a review of the veteran's 
claims file and examination findings, the VA examiner opined 
that it was less likely than not that the veteran's diagnosed 
bilateral DJD of the knee and DDD, DJD and scoliosis of the 
lumbar spine were related to his in-service injury.  He 
stated that he came to that conclusion due to the time frame 
of the onset of the pain, which was after the service injury.  
He noted that the onset of the veteran's pain was all of 
gradual onset.  Likewise, the Board finds that the competent 
medical evidence of record does not indicate X-ray evidence 
of lumbar DJD or DDD or bilateral knee DJD within one year of 
the veteran's discharge from service in August 1963.  
Therefore, there can be no presumption of in-service 
incurrence of DDD or DJD of the lumbar spine, or of DJD of 
the bilateral knees under the provisions of 38 U.S.C.A. 
§ 1101 and 38 C.F.R. § 3.309.  

The Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a bilateral hip disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a low back disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for a left foot disorder is denied.

Service connection for residuals of a head injury is denied.

Service connection for chronic headaches is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


